DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 March 2022 has been entered.
 
Summary
The Amendment filed on 1 March 2022 has been acknowledged. 
Claims 1, 5 – 6, 8, 17, and 20 have amended. 
Claims 2 and 19 have been cancelled. 
Currently, claims 1, 3 – 18 and 20 are pending and considered as set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6 and 8 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Szczerba et al. (Hereinafter Szczerba) (US 8344894) in view of Hicok et al. (Hereinafter Hicok) (US 2019/0265703).

As per claim 1, Szczerba disclsoes a system comprising: 
a tracking system configured to detect and track an object, the tracking system including one or more of a computer vision system, a radar system, and a LIDAR system (See column 21 line 36 – 41; via surrounding monitor system having radar, LIDAR and camera); 
a controller-circuit disposed in a host vehicle and configured to: 
receive detection signals from the tracking system (See at least column 4 line 27 – 48; via using radar to detect object or other vehicles) 
process the detection signals (See at least column 4 line 12 – 27; via processing sensor signals via a processor), 
determine, based on the processed detecting signals, whether an object is detected (See at least column 18 line 4 – 25; via detecting and locating object by processing sensed data from radar sensors), and 
in accordance with a determination that an object is detected, output command signals (See at least column 18 line 56 – column 19 line 7; via providing output cluding range, R, time-based change in range, R_dot, and angle, .THETA., preferably with respect to a longitudinal axis of the vehicle, which can be written as a measurement vector (o), i.e., sensor data).
Szczerba teaches does not explicitly teach element of:
hereby provide a dynamic visual indication adapted to change in frequency or intensity (See at least column 66 – column 5 line 18; via The graphics upon the transparent windscreen head up display can be illuminated at a higher than normal intensity. For example, if the drowsy driver condition is determined, the operator may be alerted by increasing the illumination intensity of graphics upon the windscreen. Additionally, if no response is detected by the operator and the drowsy driver condition is still determined, the illumination intensity of graphics upon the HUD may increasingly build to alert the driver until a response is solicited. Similarly, graphics upon the transparent windscreen head up display may be utilized to alert a passenger of the vehicle of the drowsy driver condition), but does not explicitly teach the element of:
an indicator device adapted to be mounted to the host vehicle and to provide a dynamic visual indication that is viewable from outside of the host-vehicle, the indicator device 
Hicok teaches element of:
an indicator device adapted to be mounted to the host vehicle and to provide a dynamic visual indication that is viewable from outside of the host-vehicle, the indicator device configured to receive the command signals; responsive to the command signals, change its orientation relative to the host vehicle to track the object so as to maintain a direct line-of-sight with the object; provide the dynamic visual indication in accordance with the change of orientation  of indicator device (See at least paragraph 274; via light displays could be positional (e.g., a band of light that follows the detected proximity of a pedestrian external of the vehicle with a color indication of warning or safety) and/or iconic (e.g., display an image of a pedestrian when a pedestrian is detected, display an image of a bicycle is detected, and so on). Some example non-limiting embodiments provide external displays that are much more informative than turn signals—such as a display that can be seen from outside the vehicle that displays iconically the type of turn the vehicle intends (e.g., left turn, right turn, etc.), plus distance and other information concerning the turn the vehicle has planned. In other embodiments, when the vehicle recognizes a bicycle has come alongside, the vehicle can use a laser projector to project an image of a bike path on the road surface ahead of the bicycle. Such a projected image may confirm to the bicyclist that the vehicle has recognized the presence of the bicycle and is taking it into account. The image may also help the bicyclist to maneuver in such a 
Szczerba and Hicok both are in analogous art of controlling autonomous vehicle and detecting objects outside the host vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a device adapted to be mounted to the host vehicle, the device configured to receive the command signals and thereby provide a dynamic visual indication adapted to change in accordance with orientation changes between the host vehicle and the object, the dynamic visual indication being viewable from outside of the host vehicle as taught by Hicok in the system of Szczerba, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function 

As per claim 3, Szczerba and Hicok teaches element of:
wherein the dynamic visual indication is an illumination that changes in intensity as a distance between the host vehicle and the object changes (Hicok, see at least paragraph 274).    

As per claim 4, Szczerba and Hicok teaches element of:
wherein the dynamic visual indication is an illuminated flashing with changing frequency based on a changing distance of the object from the host vehicle (Szczerba, see at least column 50 line 19 – 30).  

As per claim 5, Szczerba and Hicok teaches element of:
wherein the dynamic visual indication is an illuminated flashing with changing frequency based on a changing distance of the object from the host vehicle (Szczerba, see at least column 50 line 19 – 30).  

As per claim 6, Szczerba and Hicok teaches element of: 
wherein the dynamic visual indication is an illumination that changes in intensity as a distance between the host vehicle and the object changes (Szczerba, see at least claim 17 languages).  

As per claim 8, Szczerba and Hicok teaches element of: 


As per claim 9, Szczerba and Hicok teaches element of: 
 wherein the object is a person and the device is adapted to provide notification to the person via the dynamic visual indication (Hicok, see at least paragraph 274).  

As per claim 10, Szczerba and Hicok teaches element of: 
wherein the device includes an array of lights configured to provide the dynamic visual indication that illuminates toward the object when detected (Hicok, see at least paragraph 274).  

As per claim 11, Szczerba and Hicok teaches element of:
wherein the array of lights illuminate with greater intensity toward the object (Szczerba, see at least claim 17 languages).  

As per claim 12, Szczerba and Hicok teaches element of:
 wherein the array of lights is a circumferentially continuous row of lights (Hicok, see at least paragraph 279 – 280).  

As per claim 13, Szczerba and Hicok teaches element of:
wherein the array of lights is a linear strip of lights (Hicok, see at least figure 26A and 26B).  

As per claim 14, Szczerba and Hicok teaches element of:
wherein each light of the array of lights include at least one of an LED and a light guide (Hicok, see at least paragraph 284 – 285).  

As per claim 15, Szczerba and Hicok teaches element of:
wherein the device includes an array of lights, and each light is selectively activated based on range and direction of the object when detected (Hicok, see at least paragraph 277 – 287).  

As per claim 16, Szczerba and Hicok teaches element of:
wherein the controller-circuit is configured to execute a recognition application that facilitates recognition of the object and the device provides the dynamic visual indication accordingly (Hicok, see at least paragraph 277 – 287).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Szczerba and Hicok as applied to claim 6 above, and further in view of Saigusa et al. (Hereinafter Saigusa) (US 2017/0369055).

As per claim 7, Szczerba and Hicok teaches all the element of the claimed invention but does not explicitly teach element of: 
wherein the illumination increases in intensity as the object approaches the vehicle.  
Saigusa teaches element of: wherein the illumination increases in intensity as the object approaches the vehicle (See at least paragraph 140).


Claims 17 – 20 have same or substantially similar limitation to claims 1 – 16. Therefore, claims 17 – 20 are rejected under same rationale as ones in claims 1 – 16.

Response to Arguments
Applicant's arguments filed 1 March 2022 have been fully considered but they are not persuasive. 
The Applicant first argues, 
“Amended claim 1 recites the features: 
".an indicator device adapted to be mounted to the host vehicle and to provide a dynamic visualindication that is viewable from outside of the host-vehicle, the indicator device configured to: receive the command signals: responsive to the command signals, change its orientation relative to the host vehicle to track the object so as to maintain a direct line-of-sight with the object; 
provide the dynamic visual indication in accordance with the change of orientation of the indicator device...." (Emphasis added). 
Szczerba generally discloses a heads-up display that faces into the vehicle (not externally) to alert a drive of the vehicle that they are getting drowsy. There is no disclosure of dynamically changing an external facing visual indicator based on changing orientation of the vehicle and an object external to the vehicle. Additionally, as admitted by the Examiner, Szczerba fails to disclose the feature quoted above. Office Action, p. 4. The Examiner cites Hicok as curing the deficiencies of Szczerba. Applicant disagrees. 
 The cited portion of Hicok discloses: 
"In example non-limiting shuttle embodiments, lighting or other displays around the vehicle can be used to communicate externally. Light displays could be positional (e.g., a band 
Thus, the cited portion of Hicok discloses lighting and iconic displays around the vehicle to communicate external to the vehicle. The cited portion does not, however, disclose or suggest that the lighting and iconic displays "change in frequency or intensity in accordance with orientation changes between the host vehicle and the object," as claimed. The two examples of "objects" cited by Hicok are a pedestrian and a bicyclist. For the pedestrian, a band of light is displayed that follows the detected proximity of the pedestrian, but does not change in frequency or intensity based on orientation changes between the vehicle and the pedestrian. For the bicyclist, the display projects an image of a bike path on the road surface ahead of the bicycle, but does not change in frequency or intensity based on orientation changes between the vehicle and the bicyclist. 
Nowhere does Hicok disclose or suggest that the lighting and iconic displays are on indication device that can "change its orientation relative to the host vehicle to track the object so as to maintain a direct line-of-sight with the object; provide the dynamic visual indication in accordance with the change of orientation of the indicator device," as claimed.”

The Examiner respectfully disagrees. First of all the changing intensity and frequency element is taught by Szczerba (Please see the rejection above). For the element of “change its orientation relative to the host vehicle to track the object so as to maintain a direct line-of-sight with the object; provide the dynamic visual indication in accordance with the change of orientation of the indicator device” is taught by Hicok in paragraph 277 – 278 and 286 – 287. Considering the reference as a whole, Hicok still teaches the element of “change its orientation relative to the host vehicle to track the object so as to maintain a direct line-of-sight with the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner




/IG T AN/Primary Examiner, Art Unit 3662